     Case: 1:18-cv-07486 Document #: 17 Filed: 02/11/19 Page 1 of 2 PageID #:130



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


STRIKE 3 HOLDINGS, LLC,                         )
                                                )
                          Plaintiff,            )
                                                )
v.                                              )   Case No.: 1:18-cv-07486
                                                )
JOHN DOE subscriber assigned IP address         )   Judge Thomas M. Durkin
67.173.11.167,                                  )
                                                )
                          Defendant.            )
                                                )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 67.173.11.167, are voluntarily dismissed with prejudice.

Dated: February 11, 2019                    Respectfully submitted,


                                            FOX ROTHSCHILD LLP

                                            By: /s/ Marc C. Smith
                                            Marc C. Smith, Esq. (6189574)
                                            mcsmith@foxrothschild.com
                                            353 N. Clark Street, Suite 3650
                                            Chicago, Illinois 60654
                                            Tel: (312) 517-9200
                                            Fax: (312) 517-9201
    Case: 1:18-cv-07486 Document #: 17 Filed: 02/11/19 Page 2 of 2 PageID #:131



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Marc C. Smith
                                                   Marc C. Smith, Esq. (6189574)




                                               2
